Case: 14-15278    Date Filed: 04/14/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-15278
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:13-cv-04179-TCB

BRANCH BANKING & TRUST COMPANY,
as successor-in-interest to the Federal Deposit
Insurance Corporation, as Receiver for Colonial Bank,

                                            Plaintiff-Counter Defendant-Appellee,

                                   versus

PAUL MENG,
LANCE T. GAUDE,
DOUGLAS R. ADAMS,
PARKSIDE RESIDENTIAL, LLC,
SCENIC HOLDINGS, INC.,
NORTHBRIDGE HOMES, LLC,
CREEKWOOD HOMES, INC.,
STRONG ROCK HOLDINGS, INC.,
DODSON WOODS, LLC,

                                      Defendants-Counter Claimants-Appellants.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (April 14, 2015)
               Case: 14-15278     Date Filed: 04/14/2015    Page: 2 of 2


Before HULL, ROSENBAUM and KRAVITCH, Circuit Judges.

PER CURIAM:

      This appeal involves the amount of damages due in a multi-million dollar

default of various promissory notes and guaranties involving real property in

Georgia. The district court granted Branch Banking & Trust Company’s (BB&T)

unopposed motion for summary judgment and awarded damages totaling

$8,416,147.82. The defendant-appellants do not challenge the district court’s

conclusion that they were in default or the total calculation of damages. Rather,

the only issue on appeal is whether the district court’s order fails to assign the

amount of damages due from each defendant.

      The parties agree that the district court’s order sets out the amount of

damages due on each of the defaulted loans but that it does not identify which

defendant owed those amounts. Our review confirms that the district court’s order

should be more precise. Accordingly, we affirm the district court’s grant of

summary judgment but remand for the limited purpose of correcting the judgment

to indicate the specific amount of damages for which each defendant is

responsible.

      AFFIRMED in part and REMANDED in part.




                                           2